  Case 19-09849       Doc 42   Filed 09/17/20 Entered 09/22/20 08:52:44              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-09849
Nancy P Verheyen;                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND
                      RELIEF FROM THE CO-DEBTOR STAY

        On the motion of Specialized Loan Servicing, LLC, a secured creditor herein, the Court having
jurisdiction over the subject matter and due notice having been given;

   IT IS HEREBY ORDERED that the automatic stay in this case is modified as to the interest of
Specialized Loan Servicing, LLC, its successors, and/or assigns in the property commonly known as
425 N Knight, Park Ridge, Illinois 60068.

   IT IS FURTHER ORDERED THAT Rule 4001(a)(3) is not applicable and the effect of this order is
not stayed.

   No further payments are to be disbursed to said creditor on its Proof of Claim.

   IT IS FURTHER ORDERED THAT the stay provisions of Section 1301 of the Bankruptcy Code are
terminated to allow Specialized Loan Servicing, LLC to pursue Michael A. Verheyen for collection of
the debt owed it by Nancy P Verheyen and Michael A. Verheyen.

 No objection to the motion having been lodged within the time required by Amended General Order
No. 20-03, any potential objections have been waived, and the motion is therefore granted.

                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: September 17, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Diaz Anselmo Lindberg, LLC
 1771 West Diehl Road, Suite 120
 Naperville, IL 60563
 (630) 453-6960 | (866) 402-8661 | (630) 428-4620 (fax)
 ILBankruptcy@dallegal.com
 Firm File Number: B19050065
 This law firm is deemed to be a debt collector.
